Matter of Nikole S. v Jordan W. (2014 NY Slip Op 08717)





Matter of Nikole S. v Jordan W.


2014 NY Slip Op 08717


Decided on December 11, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2014

Gonzalez, P.J., Tom, Friedman, Acosta, Moskowitz, JJ.


13744

[*1] In re Nikole S., Petitioner-Appellant, —
vJordan W., et al., Respondents-Respondents, Alvin O., Respondent.


Louise Belulovich, New York, for appellant.
Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for Jordan W., respondent.
Zachary W. Carter, Corporation Counsel, New York (Jane L. Gordon of counsel), for Administration for Children's Services, respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Jess Rao of counsel), attorney for the child.

Order, Family Court, Bronx County (Valerie Pels, J.), entered on or about December 10, 2013, which, after a hearing, denied the petition for custody of the subject child brought pursuant to article 6 of the Family Court Act, unanimously affirmed, without costs.
The record supports Family Court's determination that it was not in the best interests of the child, who had been placed in a non-kinship foster home, to grant the custody petition filed by petitioner, her adult cousin. The Family Court placed appropriate emphasis upon the fact that petitioner and her then 3-year-old daughter were residing in a household that included a registered sex offender when she filed the custody petition, and that she remained there for a year, despite knowing that she was unlikely to obtain custody while she continued to reside in that home, which reflected a lack of parental judgment (see Matter of Richard C.T. v Helen R.G., 37 AD3d 1118 [4th Dept 2007]; Matter of Roe v Roe, 33 AD3d 1152, 1153 [3d Dept 2006]; cf. Matter of Michaellica Lee W., 106 AD3d 639, 640 [1st Dept 2013]). The Family Court also appropriately took into account petitioner's financial issues, which could result in her returning to the home where the sex offender resided, the limited contact between petitioner and child, and the effect awarding custody to petitioner would have upon the agency's ability to reunite respondent mother with the child, before concluding that granting the custody petition would not be in the child's best interests.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2014
CLERK